DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 4, 6, 8, 10-12 and 15-16 would be allowable but for its dependence on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB 20130235473).


a first lens having a positive refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15);  
5a second lens having a negative refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15); 
a third lens having a positive refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15); 
a fourth lens having a negative refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15); 
a fifth lens having a positive refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15); and 
a sixth lens having a negative refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15), 
10wherein the camera optical lens satisfies the following conditions:
-5.00 ≤ f2/3 ≤ -2.00 (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15, Table 3 gives f2 = -11.12 and f3 = 5.17 giving -2.15 as one example);
where f2 denotes a focal length of the second lens;  15f3 denotes a focal length of the third lens; d3 denotes an on-axis thickness of the second lens; and d5 denotes an on-axis thickness of the third lens.
Chen does not disclose wherein the following condition is satisfied:
1.50 ≤ d3/d5 ≤ 5.00.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention to modify the thickness of the second and/or third lens to satisfy the condition above motivated by reducing the size of the device. 

Regarding claim 2, modified Chen discloses further satisfying the following conditions:
-4.88 ≤ f2/3 ≤ -2.03 (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15, Table 3 gives f2 = -11.12 and f3 = 5.17 giving -2.15 as one example)..
Chen does not disclose wherein the following condition is satisfied:
1.53 ≤ d3/d5 ≤ 4.85.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 1.53 ≤ d3/d5 ≤ 4.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention to modify the thickness of the second and/or third lens to satisfy the condition above motivated by reducing the size of the device.


0.58 ≤ f1/f ≤ 2.02 (Table 7 where f1 = 6.08 and f = 3.36 giving 1.81);
-4.96 ≤ (R1+R2)/(R1-R2) ≤ -1.60 (Table 7 where R1 = 1.33, R2 = 4.287 giving -2.6);
 0.06 ≤ d1/TTL ≤ 0.25 (Table 7 where d1 = 0.43, TTL = 4.975 giving 0.09),
where 18R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 5, modified Chen discloses wherein the second lens comprises an 10object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15), and the camera optical lens further satisfies following the conditions:
-38.87 ≤ f2/f ≤ -4.45 (Table 9 where f2 = -16.99, f = 2.83 giving -6.00);
4.03 ≤ (R3+R4)/(R3-R4) ≤ 19.35 (Table 9 where R3 = 3.671, R4 = 2.674 giving 6.4); and
0.05 ≤ d3/TTL ≤ 0.25 (Table 9 where d3 = 0.24, TTL = 4.548 giving 0.053);
where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens;  20d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 7, modified Chen discloses wherein the third lens comprises an object side surface being convex in a paraxial region (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15), and 30the camera optical lens further satisfies the following conditions:  
1.62 ≤ f3/f ≤ 6.91 (Table 11 where f3 = 5.29, f = 3.14 giving 1.7);
-6.96 ≤ (R5+R6)/(R5-R6) ≤ 1.26 (Table 11 where R5 = 3.789, R6 = -11.438 giving -0.5);
0.02 ≤ d5/TTL ≤ 0.10 (Table 11 where d5 = 0.49, TTL = 4.7

19where 5f3 denotes a focal length of the third lens; R5 denotes a curvature radius of the object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an 10image plane of the camera optical lens along an optic axis.

Regarding claim 9, modified Chen discloses wherein the fourth lens has a negative refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15), and the camera optical lens further satisfies the following conditions:   
-6.01 ≤ f4/f ≤ -0.51 (Table 5 where f4 = -4.87, f = 3.07 giving -1.59); and
0.02 ≤ d7/TTL ≤ 0.09 (Table 5 where d7 = 0.24, TTL is 4.6 giving 0.05);
where f4 denotes a focal length of the fourth lens; 25R7 denotes a curvature radius of the object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Modified Chen does not disclose satisfying the following condition:
-2.21 ≤ (R7+R8)/(R7-R8) ≤ -0.51.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -2.21 ≤ (R7+R8)/(R7-R8) ≤ -0.51, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves 

Regarding claim 13, modified Chen discloses wherein the sixth lens has a negative refractive power (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15), and comprises an object side surface being concave in a paraxial region an image side surface being concave in the paraxial region ([0149] and Table 15), and the camera optical lens further satisfies the following conditions:
-1.28 ≤ f6/f ≤ -0.35 (Table 15 where f6 = -1.29, f = 2.93 giving -0.44);
0.16 ≤ (R11+R12)/(R11-R12) ≤ 1.15 (Table 15 where R11 = -100, R12 = 0.710 giving 0.99); and
0.05 ≤ d11/TTL ≤ 0.24 (Table 15 where d11 = .35, TTL = 4.54 giving 0.08);
where f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; dli denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 14, modified Chen discloses further satisfying following conditions:
-0.80 ≤ f6/f ≤ -0.44 (Table 15 where f6 = -1.29, f = 2.93 giving -0.44); and
0.07 ≤ d11/TTL ≤ 0.19 (Table 15 where d11 = .35, TTL = 4.54 giving 0.08).
Modified Chen does not disclose satisfying the condition: 
0.26 ≤ (R11+R12)/(R11-R12) ≤ 0.92 (Table 15 where R11 = -100, R12 = 0.710 giving 0.99).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding claim 17, modified Chen discloses wherein a total optical length TTL 20from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 7.82mm (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15 for example Table 5 where TTL is 4.577).

Regarding claim 18, modified Chen discloses wherein the total optical length TTL of the camera optical lens is smaller than or equal to 7.47mm (Embodiments 2-8, Tables 3, 5, 7, 9, 11, 13 and 15 for example Table 5 where TTL is 4.577).

Regarding claim 19, modified Chen does not disclose wherein an F number of the camera 25optical lens is smaller than or equal to 1.80 (Table 1 of Son where Fno = 1.79).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made such that fno was smaller than or equal to 1.80, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves 

Regarding claim 20, modified Chen does not disclose wherein the F number of the camera optical lens is smaller than or equal to 1.77.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made such that fno was smaller than or equal to 1.77, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art as of the effective filing date of the invention to modify fno of the system motivated by improving the image quality for particular imaging utilities.


Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 

Applicant argues that the Chen does not disclose the d3/d5 range that is claimed. Applicant also states that conditional expressions are mutually restricted and a slight change to one condition will lead to different technical effects. Finally, the applicant states that there is no motivations to change the value of the range d3/d5. The office agrees that Chen does not disclose the claimed range of d3/d5 and . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872